                         Case 4:20-cv-00252-JM Document 2 Filed 03/09/20 Page 1 of 8
r
• (Post 11/20151




                                                  UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF ARKANSAS
                                                                                                          u.  ~,lL~CgRT
                                                                                                       EAsrelN i,aW1c1 ARKANSAS
                                                     C.t.n.tra.
                                                             L         DIVISION
                                                                                                              MAR O9 2020
                                                                                                 JAMES W. McCORMACK CLERK
                                                                                                 By:          ~               '
                                                                                                                              DEPCLERK


                   ifJ{!,.fu,,11/k                ht,           72Jll
                         (Name of plaintiff or plaintiffs)           f

                                                                                           J./: 20-c.v -152 - JM
               /r    ·              v.
                                              l                 _( c1v1LAcT1ONNo.
                                                                    case number to be supplied h,, the assignmem clerk)

                   )(i'P1'\(I~ ()(pilZlfua
                                                                           This case assigned to District Judge           Mo"Ja
                                                                           and to Magistrate Judge       ~R;-"'}""t="------
                     (Name of defendant or defendants)

                         COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                         I.     This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

               employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

               §2000e-5.       Equitable and other relief are also sou ht under 42 U.S.C. §2000e-S(g).

                         2.      Plaintiff,         gh ·,a.        1           U           ti'                        is a



              'Sadl<-oa
                    (city)
                           vd lie                         (county)
             jQ I -, f.l I, -CC, '111
                         (telephone)

                                              -;s-cJte,of)(.k Cor,::oro-hoo                               ,
                         3.     Defi:ndan~

               business is located at
                                                           ~ ~ame ~efe~ant) N flh
                                         ,3Ci'2...9 fVl (' LLLtO     l 1/L. •1 0 L~ ~qi(.~                 *
                                                                                                           lives at. or its


            ~            \                  Pt-tlk (street address)               (city)
                    u ~,                  . ~ooSct~ . 79-11 ~
                         (county)                     (state)                     (ZI

                         4.     Plaintiff sought employment from the defendant or was employed by the
        Case 4:20-cv-00252-JM Document 2 Filed 03/09/20 Page 2 of 8




                                                                             (city)



        5.      Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

and IO of the complaint on or about     I\Jovem
                                         (month)
                                                 ~,,.--         6
                                                               (day)
                                                                                      2D19
                                                                                       (year)

        6.      Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated in

                                                       _ _ ____,,..,.j:...._______.,2fJ~;..J!/...,9,___
paragraphs 9 and IO of this complaint on or about _ _:/_~
                                                   (month)   (day)              (year)

        7.      The Equal Employment Opportunity Commission issued a Notice of Right to Sue

which was received by plaintiffon _ _/ c)....___ _ _/""""4'---_'""c9D--=--"-/9
                                                                            ____•a copy ofwhich notice
                                    (month)        (day)          (year)
is attached to this complaint.

        8.      Because of plaintiff's (I)     /        race, (2) _ _ _ color, (3)._ _ _ sex,

(4) _ _ _ religion, (5) _ _ _ national origin, defendant:

                (a)            failed to employ plaintiff.

                (b)   ✓ terminated plaintiff's employment.




       9.      The circumstances under which the defendant discriminated against plaintiff were
        Case 4:20-cv-00252-JM Document 2 Filed 03/09/20 Page 3 of 8




       10.     The acts set forth in paragraph 9 of this complaint:

               (a) _ _ _ are still being committed by defendant.

               (b) ~ no longer being committed by defendant.

               (c) __      V__ ma'"y still be being committed by defendant.
                                  m


        11.      Plaintiff attaches to this complaint a copy of the charges filed with the Equal

Employment Opportunity Commission which charges are submitted as a brief statement of the

facts supporting this complaint.

       WHEREFO~-prays that the Court grant the fullowing relief to the plaintiff.

               (a)   ----r Defendant be directed to employ plaintiff, and
               (b)     .   V      Defendant be directed to re-employ plaintiff, and

               (c)          ~fendant be directed to promote plaintiff, and

               (d) _ _ _ Defendant be directed to _ _ _ _ _ _ _ _ _ _ _ __

and that the Court grant such relief as may be appropri

costs and attorney's fees.
                              Case 4:20-cv-00252-JM Document 2 Filed 03/09/20 Page 4 of 8
    EEOC FGm fll1 (11111)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                   DISMISSAL AND NOTICE OF RIGHTS
•   To:    Shella Turnage                                                               From:    Lltlle Rock Area Office
           900 N Jeff Davis                                                                      820 Louisiana
           Jacksonville, AR 72076                                                                Suite 200
                                                                                                 Uttle Rock, AR 72201


          D                     0n behalfotpermn(S) aw•.ddwllose idtlnlity is
                                CONFIDENTIAL (29 CFR §1fl01. 7(aJJ
    EEOC Ct.ge No.                              EEOC Rep,w,dali..e                                                     Telephone No.
                                                  Margie Myers,
    493-2020-00404                                Investigator                                                         (501) 324-6214
    THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
          D          The fads aleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

          D          Your allegations did not involve I! clsablllty ~ ~ by the Americans With Disabilities Ad

          D          The Respondent employs less than the required number of employees or is not otherwise covered by the slalutes.

          D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the aleged
                     disaimination to file your charge
          (K]        The EEOC issues the following determination: Based upon Its irwe&tigation, the EEOC is unable to conc:lude that the
                     information oblained establishes violations of the statutes. This does not certify that the raspondent is in compliance with
                     the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
          D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

          D          Other (briefly state)



                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the addilioflal informelJon at/ached lo this form.)

    Title VII, the Americans with Dlsabllltiea Act, the Genetic Information Nondiscrimination Act, or the Age
    Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
    You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court Your
    lawsuit must be flied WlllllN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
    lost (The time li'nit for filing suit based on a claim under state law may be different)



                                                      """1
    Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the ·
    alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years (3 years)
    bafont you lie wit may not b e - .


                                                                                                                           oac 1 z 2011
    Enclosures(a)
                                                                  WIiiiam A. Cah, Jr.,
                                                                  Area Office Director
               Veena Morrison
               GeneralManager
               JC PENNEY
               3929 McCain Blvd Suite 200
               North Little Rock, AR n111
     EndDlunt will EEOC
                            Case 4:20-cv-00252-JM Document 2 Filed 03/09/20 Page 5 of 8
     Form 181 (11118)
                                                 INFORMATION RELATED TO FILING SUIT
,.                                             UNDER THE LAWS ENFORCED BY THE EEOC

                                   (This infonnation relates to tiling suit In Federal or Stale court under Federal law.
                          ff you also plan to sue claiming violations of Stale law, please be awant that lime fmits and other
                                 provisions of Stale law may be shatter or more·limlled than those described below.)

                                           Title VII of the Civil Rights Act. the Americans with Disabilities Act (ADA),
     PRIVATE SUIT RIGHTS
                                      -    the Genetic lnfonnatlon Nondiscrimination Act (GINA), or the Age
                                           Discrimination in Employment Act (ADEA):

     In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge !!lb.In
     90 days of the date you receive this Notice.      Therefore, you should keep a record of this date. Once this 90-
     day period is over, your right to sue based on the charge referred to in this Notice wiH be lost If you intend to
     consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
     him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
     manner, it is prudent that your suit be filed within 90 days of the date this Notice was malled to you (as
     indicated where the Notice is signed) or the date of the postmark, if later.
     Your lawsuit may be filed in U.S. District Court o.- a State court of competent jurisdiction. (Usually, the appropriate
     State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
     after talking to your attorney. Filing this Notice is not enough. You must file a •complaint" that contains a short
     statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
     your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
     charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
     any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
     alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
     some cases can be brought where relevant employment records are kept, where the employment would have
     been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
     the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
     or make legal strategy decisions for you.

     PRIVATE SUIT RIGHTS              -    Equal Pay Act (EPA):

     EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
     pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
     example, if you were underpaid under the EPA for work perfonned from 7/1/08 to 12/1/08, you should file suit
     before 7/1/10- not 12/1/10 - in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
     suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
     Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
     claim, suit must be filed within 90 days of this Notice ~ within the 2- or 3-year EPA back pay recovery periOd.

     ATTORNEY REPRESENTATION                  -    Title VII, the ADA or GINA:

     If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District court having jurisdiction
     in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assi$lance must be
     made to the U.S. Disbict Court in the form and manner it requires (you should be prepared to explain in detail your
     efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
     because such requests do ml relieve you of the requirement to bring suit within 90 days.

     ATTORNEY REFERRAL AND                EEOC AsslSTANCE            -    All Statutes:
     You may contact the E ~ representative shown on your NotiCe if you need help in finding a lawyer or if you have any
     questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
     inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
     your charge nt.mber (as shown on yot.- Notice). While EEOC destroys charge files after a certain time, al charge files
     are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
     file, please make your review request within 6 month8 of this Notice. (Before filing suit, any request should be
     made within the next 90 days.)

                      IF YOU RLE surr. Pl.EASE SEND A COPY OF YOUR COURT COIIPI.AINT TO THIS OFRCE.
                                                                             .
                        Case 4:20-cv-00252-JM Document 2 Filed 03/09/20 Page 6 of 8

 CP Enc:losun! with EEOC Fann 5 (11'09)

·· PIWACY AcrSrATBENr. Under the Privacy Act of 1974. Pub. Law 93-579. authority to··
 request personal data and its uses are:                                            =
                                                                       .         .                 ·:. -

 1. - FORM NuMBER/lmEJDATE. EEOC Forms. Charge of Discrimination (ll/09)~

 2.     AuntoRnY. 42 U.S.C. 2000e-5(b). 29 U.S.C. 211, 29 U.S.C. 626. 42 U.S.C. 12117. 42 U.S.C.
 2000ff-6 .

. 3. _ PRINCIPAL PURPosEs. The purposes of a charge. taken on this form or otherwise
  reduced to writing (whether later recorded on this form or not) are. as applicable   :
  under the EEOC anti-discrimination statutes (EEOC statutes). to preserve private-suit
  rights under the EEOC statutes. to Invoke the EEOC's jurisdiction and. 1Nhere. dual-   ~- ~
  filing or referral arrangements exist. to begin state or local proceedings.            •-,
                                                                                                           -:
  4. . RounNE Uses. This form is used to provide facts that may establish the existence
  of matters covered by the EEOC statutes (and as applicable, other federal, state or.: ··
  local laws). Information given will be used by staff to guide its mediation and
  investigation efforts and, as applicable. to determine, conciliate and litigate claims of
  unlawful discrimination. This form may be presented to or disclosed to other federal;
  state or local agencies as appropriate or necessary in carrying out EEOC's functions.
  A copy of this charge will ordinarily be sent to the respondent organization against
  which the charge is made.

  5. . WHETHER Dlsa.osuRE IS MANDATI>RY: EfFEcr OF Nor GMNG INFORMATION. Charges must
   be reduced to writing and should identify the charging and responding parties and the
 - actions or policies complained of. Without a written charge, EEOC will ordinarily not - ·
   act on the complaint. Charges under Title VII, the ADA or ~•NA must.t>e sworn to·or .
 _ affirmed (either by using this form or by p~oting a notarized statement or unsworn _
   declaration under penalty of perjury); charges under the ADEA should ordinarily be
   signed. Charges may be clarified or amplified later by amendment. It is not
   mandatory that this form be used to make a charge.

                              NoncE OF RIGHTTO REQIEsl'SUBsrANlW. ~ REvlEw
  Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
  files charges with EEOC will ordinarily be handled first by the FEPA. Some charges ·
  filed at EEOC may also be first handled by a FEPA under-worksharing agreements.
  You-will be told which agency will handle your charge. When the FEPA is the first to
  handle the charge. it will notify you of its final resolution of the matter. Then. if you
  wisf:t EEOC to give Substantial Weight Review to the FEPA's final findings. yqu must
  ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
  will ordinarily adopt the FEPA's finding and close our file on the charge.
                                          NcmCE OF N0N-RETAUATION REQulREMEN1S

   Please notify EEOC or the state or local agency where you filed your charge If
   retallation Is taken against you or others who oppose discrimination or cooperate in
   any investigation or lawsuit concerning this charge. Under Section 704(a) of Title VII,
   Section 4(d) of the ADEA, Section 503(a) of the ADA and Section 207(f) of GINA, it is
   unlawful for an emp/oyerto discriminate against present or former employees or job _
-. applicants, for an employment agencyto discriminate against anyone, or for a union
   to discriminate. against its members or membership applicants, because they have
   opposed any practice made unlawful by the statutes, or because they have made a
   charge. testified, assisted, or participated in any manner iii an investigation.
                  Case 4:20-cv-00252-JM Document 2 Filed 03/09/20 Page 7 of 8

     proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
     Section 503(b) of the ADA prohibits coercion~ intimidation, threats or interference with
-.   anyone for exercising or enjoying, or aiding or encouraging others in their exercise or ._,
     enjoyment of, rights under the Act.                               ·                      ,,.
                                                                                                                   .                         ..

                            Case 4:20-cv-00252-JM Document 2 Filed 03/09/20 Page 8 of 8
EEOC Form 5 (l.1'09)                                                                                                                                             -·
         ..                                                                                                                               Agency(les) Charge
                                                                                           Charge Presented To:

                                                                                                iii
                       CHARGE OF DISCRIMINATION                                                                                           No(s):                 ·- ,
        This farm Is affKml by the Privacy Act of 1974. See eldosed Privacy Act
          ·•   Stalernent and other llnfarmatlan berar'.. ca111plell1111 this fmn.                            FEPA          '
                                                                                                                                ;

                                                                                                              EEOC              .-
                                                                                                                                     .-
                                                                                                                                           493-2020-00404
                                                                           nuH                                                                             and EEOC
                                                                ..Slatl!ar/oal~ 1-,y
Name {inllicJa Nr_ #s.. Ms)                                                                                            Hamel'hone                      Year of Birth

 SHEILA TURNAGE                                                                                                    (501) 766-0977                                 ..
Street Address                                                          Cl.y, Stale and ZIP Code                                                                 1.·-.

900 N JEFF DAVIS, JAC(SONVILJ.E, AR 72076
                                                                                                                                                                               ...
                                                                                                                                                                 :.:


INamed ls the Employer, Labor Organization. Employment Aqency. Apprenticeship Committee. or state or Local Government Aqency ·
ITTlat I Believe Discriminated Against Me or Others. (Ifmore than ~ . Dst under PARTICIII..ARS bet,w.)                ,. . _
!Name                                                                                                          NG.&..,.,-.tlallllrs                   Phone~
JCPENNEY                                                                                                                                          (501) 758-4880
Sb'eetAddn!Ss                                                            City, Stale and ZIP Code
!3929 MCCAIN BLVD #500, NORTH LrrnE ROCK. AR 72116
                                                                                                                                                                 '·        .

Name                                                                                            .   --         -   &ipla,ees. Melnlms                 PhoneNo.

                                                                                                                                                            •·


!street Address                                                          City, Stale and ZIP Code
                                                                                                          '
                                                                                                                                                                      •·



DISCRIMINATION BASED ON {Ch«k apprr,ptlate bolt(es}J
                                                                                                                                                      ..
                                                                                                                       DATE(S) DISCRIMINATION TOOK Pl.ACE.


  [Kl RACE  •                             Osex    •                       •                                                  Earliest
                                                                                                                         07-=09-2019
                                                                                                                                                  l.aleSt

                                                                                                                                                      ll-05-20i9

           • •                                  •                       •
                            COLOR                                REUGION             NA110NALORIGIN

        00
M
                 RETALIATION
                        OTHER {s,,«JTy}
                                          AGE          DISABIU1Y


      PARTICULARS ARE {lrlltldlllaMIpt1per/s nel!lllat MIMII etlra shet!IJs}J:
                                                                                 GENETIC INFORMATION
                                                                                                                                •         CONl1NUING   ACTION -
  I WAS HIRED ON SEPl"EMBER 9, 1998. DURqlG MY EMPLOYMENT. I TOLD lllE GENERAi MANAGBl I -V.,AS
  TIRED OF BBNG LOOICED AT AS A WUD, Bl.ACK. f1()S1lLE WOMAN. ON JULY 9, 2019, I WAS GNEN A ·
  FINALWRITTEN WARNING. ON NOVEMBER 5, 2019, I WAS DISOfARGED.                              ..
  I BEU~ I WAS DISCIPUNED AND DISCJtARGED BECAUSE OF MY RACE. AFRICAN AMERICAN, AND IN
  RETALIATION FOR REPOKTlNG DISCRIMINATION IN VIOLATION Of: J1TLE VII OF THE CV1L R1GK1S N:f OF
  1964. M AMENDED.
           ·.•




~ want this charge fled with both the EEOC and the State or local Aqerq.             NOTARY -   Mien neama,y for .sr.te Md LJJal AgtJ,,cy R,equ/n!mt!nls
-, any. I wll advise the agencies if I change my address or phone number
ai;id I will cooperate fuly wl:h them In the processing of my charge in
accordance with their procedures:                                                    I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is bue and correct.                is bue to the best of my knowledge. Information and "belief.
                                                                                     SIGNATURE Of COMPIAINANT

                                                                                                                                                                      ...
     Dlgltally signed by Shela Twnage on U-c&2019 10-A9                              SUBSCRIBED ANO SWORN 10 BER>RE ME THIS DA~
                             AM EST                                                  (month. day.,..,,


                                                                                                    ..,                                                               "
                                                                                                                                                                       '


                                                                                                          ..
